Election/Restriction
This application contains claims (1-10) directed to the following patentably distinct species:
Fig. 1-5  are drawn to a first embodiment of  a light emitting device in which the radiation angle changing element and the housing are bonded

Figs. 6-8 are drawn to  a radiation angle changing element according to the second embodiment which incorporated a metal film  in the bonding area

Figs. 9A and 9B show a radiation angle changing element  according to the third embodiment  which provides a an exposed area around a metal film area of a bonding portion. 

 Figs. 10A, 10B, 10C, 10D, 10E, 10F and 10G are drawn to a process to manufacture the radiation angle changing  element; 

Figs. 11A, 11B, 11C, 11D, 11E, 11F and 11G a second  process to manufacture the radiation angle changing element; and 

Figs. 12A, 12B, 12C, 12D, 12E, 12F and 12G are drawn to a third process to manufacture the radiation angle changing element. 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (one representative figure), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JULIE A BANNAN/Primary Examiner, Art Unit 2875